COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-276-CV
 
IN RE DAMIEN THIBOULT                                                         RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus, the State=s
response, and the trial court=s
October 16, 2009 order and is of the opinion that the petition should be
dismissed as moot.[2]  Accordingly, relator=s
petition for writ of mandamus is dismissed as moot.
 
PER CURIAM
 
 
PANEL: 
LIVINGSTON, J.; CAYCE, C.J.; and GARDNER, J.
 
DELIVERED: 
October 22, 2009




     [1]See
Tex. R. App. P. 47.4.


     [2]To
the extent relator asks for relief other than a ruling on the motion to compel,
that relief is denied.